--------------------------------------------------------------------------------

Exhibit 10.37


ADDENDUM TO EMPLOYMENT AND NON-COMPETITION AGREEMENT


This ADDENDUM TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this "Addendum"),
dated as of February 18, 2008, is between The Sheridan Group, Inc., a Maryland
corporation (the "Employer"), and G. Paul Bozuwa (the "Employee") (collectively,
“the Parties”).


WHEREAS, the Parties entered into an Employment and Non-Competition Agreement
(the “Agreement”) on or about April 1, 2007; and


WHEREAS, a question has arisen between the Parties with respect to the
application and duration of §§6(e), 7, 8 and 9 of the Agreement; and


WHEREAS, the Parties wish to enter into this Addendum to clarify their intent
and eliminate any ambiguity with respect to §§6(e), 7, 8 and 9 of the Agreement;
and


WHEREAS, it is the intent of the Parties that all terms and conditions of the
Agreement shall continue to remain in full force and effect, subject to the
clarification set forth in this Addendum.


NOW, THEREFORE, it is hereby agreed as follows:


1.           The above recitals are incorporated herein by reference, and are
intended to be binding upon the Parties.


2.           The Parties acknowledge and agree that it is the mutual intent of
the Parties that the Employee’s rights and remedies upon termination set forth
in §6(e) of the Agreement apply to the termination at any time of Employee’s
employment by the Employer (and/or the Employer’s successors and/or assigns)
without Cause pursuant to §6(c) or by the Employee with Good Reason pursuant to
§6(d).  Moreover, it is the Parties’ specific intent that the Employee’s rights
and remedies upon termination set forth in §6(e) will survive the termination of
the Agreement.


3.           The Parties acknowledge and agree that it is the mutual intent of
the Parties that the Employee’s obligations to the Employer (and/or the
Employer’s successors and/or assigns) set forth in §7 (Inventions; Assignment);
§8 (Confidential Information); and §9 (Non-Competition) of the Agreement apply
to the termination at any time of Employee’s employment with Employer (and/or
the Employer’s successors and/or assigns). Moreover, it is the Parties’ specific
intent that the Employee’s obligations to the Employer set forth in §7, §8 and
§9 will survive the termination of the Agreement.


4.           The Parties each acknowledge and agree that this Addendum is
supported by the consideration set forth in the Agreement, which the Parties
acknowledge to be good and valuable.


IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.



 
THE SHERIDAN GROUP, INC.
           
By:
/s/ John A. Saxton
     
John A. Saxton
     
President and Chief Executive Officer
             
/s/ G. Paul Bozuwa
     
G. Paul Bozuwa
 

 
 

--------------------------------------------------------------------------------
